Case 4:19-cv-01605 Document 8 Filed on 06/11/19 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 12, 2019
                                                               David J. Bradley, Clerk
Case 4:19-cv-01605 Document 8 Filed on 06/11/19 in TXSD Page 2 of 3
Case 4:19-cv-01605 Document 8 Filed on 06/11/19 in TXSD Page 3 of 3
